Citation Nr: 0923012	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Evaluation of residuals from aortic valve replacement due 
to aortic stenosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 until 
February 1946 and from September 1947 until June 1950.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in New York, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a hearing held before the undersigned in April 2009, 
the Veteran reported that he had been discharged from a VA 
hospital in December or November of 2008.  A review of the 
evidence indicates that VA records of this hospitalization 
have not been associated with the file.  The Board also 
notes that no VA records since June 2008 have been 
associated with the c-file.  In order to properly 
adjudicate the issue before the Board, such records must 
be acquired.  Additionally, during his hearing, the 
Veteran stated that he had been seen by a private care 
physician. Additional medical treatment records may 
contain information crucial to the appellant's claim 
regarding his current level of disability, and an effort 
should be made to procure such records.

Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1. The AOJ shall procure all relevant 
medical evidence relating to treatment 
of the Veteran's service connected 
aortic valve replacement due to aortic 
stenosis.  This is to include any 
relevant VA records from June 2008 
onward, and any relevant private medical 
treatment records dating from April 2002 
onward.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



